Title: John Thomas to James Warren, 11 August 1775
From: Thomas, John
To: Warren, James


     
      Camp at Roxbury Augt. 11. 1775
      Sir
     
     I receiv’d yours of the 7th Instant, and Consider’d the Contents. To comply with every part, so as to make it Inteligable so far as fully to explain every part of the duty of each of those Officers you Mention, wou’d take a small Volume, but will Endeavour to give you some General Account of their Duty—as to their Qualifications you will be able to Judge of it.
     The duty of a Quartermaster General, is to Inspect the Provisions and See that they are good and wholesom, and to see that Tents for the Army, Intrenching Tools and any other Articles Necessary for the Camp are Provided, to draw them out of the Store when wanted, and return them in when done with, to pitch on proper Ground for the Incampments, to laying out the Ground in Lines, that the Tents of each Regiment be properly Pitch’d according to their Rank, and form’d in the best manner for defence, and giveing directions to the Quartermasters of each Regiment, and Camp Culler Men, that the Barracks be kept Clean, and the Streets Sweept and all Filth be remove’d, that proper Vaults be Open’d for the Use of the Troops &c.
     The Commasary of Provision, is to receive the Provision from the Contractors and to deliver them to the under Commasaries with directions for the delivery of them to the Troops according to the Order he may receive from the Commanding Officer, and is to be Accountable to the Publick in what way the Provisions are expended, by takeing receipts of the Commander in Chief for his Voucher.
     Commassary of Muster, is to Muster all the Regiments in the Army; Usually once in two Months, that the Commanding Officer of each Regiment, may Account for his Regiment, whether Sick, on Furlough, or on Command, and the Several Cantonements must See that the Muster Rools must Contain the Names of each Man in the Regiment to be attested by said Commasary, One to be Transmitted to the War Office, one to be kept by the Muster Master, The third to be deliver’d to the pay Master, by which the said pay Master is to pay off the Troops, according to their Several Ranks.
     The Commasary of Artillery, is what we generally call the Director whose business it is to keep the Artillery Stores, to be deliver’d to the Train, when drawn for by an Order from the Commanding Officer—the receiver to give his receipt, which is to be a Voucher when he is Call’d to a Settlement.
     
     
     
     The Pay Master General receives the Cash, and pays off the Muster Rools Affore mention’d, and any other Drafts that the Commanding Officer may make on him for the Use of the Army.
     The Adjutant General Attends the Commanding Officer every day at orderly times, for the General Orders, and the Adjutants of each Regiment must attend him at his Office, at a certain hour that he may perfix, where he must deliver the Order to each of them, and they to their Several Regiments.
     Aid-de-Camps are constantly to attend the General, are to give him information of what comes to their knowledge, and to be ready to Attend his order, to go on any Message—and what Orders they may deliver Verbally from the General carries as much authority as if written, Especially in time of Action, and many other Services too many to be enumerated.
     When the Army is divided into Grand Divisions, they are call’d Brigades, and are under the more immediate command of the Brigadier General, each one has his Brigade assigned him, and a Brigade Major Affix’d to each Brigade, who is to Attend the Brigadier General, to Convey the Orders of the said General, to the Adjutants of the Brigade, and inspect the Guards when Peraded by the Adjutants; and any order Sign’d by him as Brigade Major, must carry the same force, as if Sign’d by the Brigadier General himself. He is to attend the Brigadier General in time of Action, ready to convey his Order during the Action to every part of the Brigade, whether for Attacking, retreating, or any other matter whatever.
     With regard to my Services, I first enter’d as Ensign, in a Regiment Commanded by Brigadier Waldo Rais’d for an Expedition against Cannady, was sent to Anapolis Royall and Minis, Commanded Leiut. Colo. Noble, was advanc’d in 1748 in the same Regiment to a Leiutenancy, and Surgeon, Continu’d two years in that Regiment, Rank’d by Act of Parliment with the Regulars, and did duty with them part of the time Anapolis Royall. 1755 Captain Leiutenant and Surgeon in the first Battallion in Governor Shirleys Regiment. 1756 Advanc’d to a Captain in the same Battallion. 1758 Colonel of a Regiment at Noviscotia, Beau-se-Jour. 1759 Colonel of Regiment at the same place. 1760 Colonel of a Regiment in Cannady.
     Fry an Ensign at Louisbourg 1745. Major in Scotts Battallion at Noviscotia 1755. Major at the Lake 1757. Colonel at Noviscotia 1759.
     General Whitcomb Leiut. Colonel at Lake George 1756. Colonel at ditto 1760.
     General Ward, Major at Ford Edward, in Colo. Wm. Williams Reg­iment 1758, and in the same year obtain’d a Leiut. Colonel with Colo. Partridge.
     As to the Colonels we have in our Forces &c I will take some other Opportunity to Inform, being much Engaged at present. I am Sir yr. Friend and very huml. Servant,
     
      Jn: Thomas
     
    